Citation Nr: 1033379	
Decision Date: 09/03/10    Archive Date: 09/13/10	

DOCKET NO.  04-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether Vacatur of the decision of the Board of Veterans 
Appeals (Board) issued on August 20, 2009, is warranted. 

2.  Entitlement to an effective date earlier than August 6, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include the issue of whether the RO decision 
in August 1972 should be revised on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1972.  His 
awards and medals include the Purple Heart Medal with First Oak 
Leaf Cluster.  

A review of the evidence of record reveals that service 
connection is currently in effect for:  PTSD, rated as 70 percent 
disabling from August 6, 2001; chronic lumbar strain, rated as 40 
percent disabling from September 15, 2000; residuals of a shell 
fragment wound of the right lower extremity with malfunction of 
flexor of the toe, rated as 20 percent disabling from June 22, 
1972; residuals of prostate cancer, rated as 20 percent disabling 
from March 8, 2010; varicose veins, rated as 10 percent disabling 
from August 6, 2001; residual scarring of the right lower leg, 
rated as 10 percent disabling from May 4, 2004; residuals of a 
shell fragment wound to the right elbow, rated as 10 percent 
disabling from May 4, 2004; scarring of the mid scalp region, 
rated as noncompensably disabling from June 22, 1972; and 
erectile dysfunction associated with the prostate cancer, rated 
as noncompensably disabling from September 21, 2009.  With 
consideration of the bilateral factor, a combined disability 
rating of 90 percent has been in effect since March 8, 2010.  
Also, the Veteran has been in receipt of a total rating based on 
unemployability due to the severity of his disabilities from 
March 8, 2010.  He is also entitled to special monthly 
compensation on account of loss of use of a creative organ.

A review of the record reveals that by decision dated in July 
2006, the Board denied entitlement to an effective date earlier 
than August 6, 2001, for the grant of service connection for 
PTSD.  In a Joint Motion to Remand decision dated in January 
2008, the United States Court of Appeals for Veterans Claims 
(Court) vacated the July 2006 decision and remanded the case for 
adjudication in order that the Board might consider whether the 
Veteran had an unadjudicated claim dating from June 1972 and 
whether a June 2002 letter from a private physician constituted a 
medical diagnosis of PTSD which would bear directly on the date 
entitlement arose.  

In a decision dated in August 2009, the Board determined that 
there was no prior formal or informal claim for PTSD of record 
prior to receipt of the claim for service connection for PTSD 
that was received in August 6, 2001.  It was indicated that the 
September 2002 rating decision assigning an effective date of 
August 6, 2001, for PTSD and assigning a 70 percent disability 
evaluation was proper and that it was based on the record and the 
law which existed at the time and did not involve undebatable 
error which, had it not been made, would have manifestly changed 
the outcome of the decision.

In a motion for reconsideration dated in December 2009, the 
Veteran's accredited representative asserts that the issue 
regarding entitlement to an earlier effective had been raised by 
the Veteran before the RO, but that the Veteran had not received 
a Statement of the Case before the Board denied the issue.  


FINDINGS OF FACT

1.  In August 2009, the Board issued a decision that determined 
the criteria for revision or reversal of a September 2002 rating 
decision that granted service connection for PTSD and assigned an 
effective date of August 6, 2001, for the award of service 
connection on the basis of CUE had not been met and that the 
legal criteria for an effective date earlier than August 6, 2001, 
for the award of service connection for PTSD had not been met.

2.  The Veteran had not received a Statement of the Case on the 
matter before the Board denied the issue.  


CONCLUSION OF LAW

The criteria for vacating the Board decision dated August 20, 
2009, have been met.  38 U.S.C.A. § 7104 (a) (West 2002); 
38 C.F.R. § 20.904 (2009).  



VACATUR

On August 20, 2009, the Board issued a decision in which it was 
determined that the criteria for revision or reversal of a 
September 2002 rating decision granting service connection for 
PTSD and assigning an effective date of August 6, 2001 on the 
basis of CUE had not been met.  It was also determined that the 
legal criteria for an effective date earlier than August 6, 2001, 
for the award of service connection for PTSD had not been met.  

In December 2009, the Veteran's lawyer filed a request for 
reconsideration of the Board decision dated in August 2009.  It 
was argued that the Veteran had started the process of claiming 
clear and unmistakable error in the August 1972 rating decision, 
but that had not been considered by the Regional Office.  The 
representative therefore claimed that the claim was not properly 
before the Board since it had not been initially considered by 
the RO.  

An appellate decision may be vacated by the Board at any time 
based upon the request of the appellant or her attorney 
representative or on the Board's own motion, when there has been 
a denial of due process.  38 C.F.R. § 20.904.  Therefore, in 
order to ensure due process, the Board has decided to vacate the 
August 2009 decision.  

Under 38 U.S.C.A. § 7252, only a final decision of the Board is 
appealable to the Court.  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of the appeal.  38 C.F.R. § 20.1100 (b).  


ORDER

The Board's August 20, 2009, decision regarding entitlement to an 
effective date earlier than August 6, 2001, for the grant of 
service connection for PTSD, to include the issue of whether the 
RO decision in August 1972 should be revised on the basis of CUE 
is hereby vacated.  

REMAND

38 C.F.R. § 20.904 (2009) provides that an appellate decision by 
the Board may be vacated at any time upon request of the 
appellant or his representative, or on the Board's own motion.  
The grounds include when a statement of the case was not 
provided.  38 C.F.R. § 20.904 (a) (2).

Accordingly, the case is REMANDED to the RO in order that a 
statement of the case might be issued with regard to the August 
1972 rating decision and the Veteran's November 30, 1972, notice 
of disagreement in which he stated that he was currently 
hospitalized by VA and was being treated for "herniated discs and 
appealed illnesses which I wish to have included in my original 
claim...".  After the Veteran and his representative have had an 
opportunity to respond to the statement of the case, appropriate 
action should be taken.  The case should be returned to the Board 
for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).





 Department of Veterans Affairs


